DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2015/020307. See English translation by Google Patents).
With respect to claim 1, Lee discloses a method of operating an agricultural sprayer (Figs. 1-8), the agricultural sprayer comprising a liquid tank (130 and 180), a spray applicator system (105) coupled to the liquid tank, the method comprising:
supplying a spray liquid (the chemical. Second paragraph of Description) from the liquid tank to the spray applicator system to perform a spraying operation (first round of spraying operation); and 
after the spraying operation is complete, supplying ozone (from 310) through the spray applicator system (second round of spraying operation) to (capable of) clean at least a portion (fluid passages and nozzles 150) of the agricultural sprayer.
With respect to claim 2, Lee discloses the method further comprising generating ozone using an ozone generator (ozone supplier 210) on board the agricultural sprayer (Fig. 8).
With respect to claim 3, Lee discloses the method further comprising supplying ozone to at least a portion (fluid passages and nozzles 150) of the spray applicator system to (capable of) clean at least a portion of the spray applicator system.
With respect to claim 4, Lee discloses wherein the spray applicator system comprises a nozzle array (150) arranged along a length of at least one spray boom (Fig. 2 shows a pole with nozzles 150) and connected to the liquid tank by sprayer plumbing (pipes and hoses shown in Fig. 2), and wherein the method further comprises supplying ozone to the spray applicator system at discrete locations along the length of the at least one spray boom (Figs. 1 and 2).
With respect to claim 5, Lee discloses the method further comprising injecting (dispensing) ozone into the sprayer plumbing at discrete locations along the length of the at least one spray boom.
With respect to claim 6, Lee discloses the method further comprising rinsing at least a portion of the spray applicator system using a rinse fluid (cleaning air supply with high pressure air, chemical liquid and water. Page 7, last paragraph to page 8 second paragraph) after the spraying operation is complete, to at least partly rinse the spray applicator system of the spray liquid.
With respect to claim 7, Lee discloses wherein rinsing at least a portion of the spray applicator system comprises supplying at least one of rinse water from a rinse water tank or compressed air from a compressed air supply device (cleaning air supply with high pressure air, chemical liquid and water. Page 7, last paragraph to page 8 second paragraph).
With respect to claim 8, Lee discloses the method further comprising after the spraying operation (first round of spraying operation) is complete, supplying compressed air to the spray applicator system to flush at least a portion of the spray liquid from the spray applicator system, 
subsequently supplying rinse water through the spray applicator system, and supplying ozone to the rinse water to clean the spray applicator system (cleaning air supply with high pressure air, chemical liquid and water. Page 7, last paragraph to page 8 second paragraph).
With respect to claim 11, Lee discloses the method further comprising monitoring a chemical concentration of spray liquid in the agricultural sprayer (by using chemical liquid residual sensor); and continuing to supply ozone to clean at least a portion of the agricultural sprayer until the monitored chemical concentration of spray liquid in the agricultural sprayer reaches a predefined level (set by the flow rate sensor 135-1. Page 13, third paragraph to Page 14, second paragraph).
With respect to claim 12, Lee discloses wherein supplying ozone is performed for a predetermined length of time (same time as spraying of chemical liquid. Page 7 fourth paragraph).

Response to Arguments
Applicant's arguments filed on August 22, 2022 have been fully considered but they are not persuasive. Applicant argues that Lee fails to disclose "after [a] spraying operation is complete, supplying ozone through the spray applicator system to clean at least a portion of the agricultural sprayer," as recited in claim 1. The Examiner respectfully disagrees. Since Lee device is not a one-time use disposable sprayer, therefore, the spraying operation or loop can be performed again and again. As elaborated in the (same ground) rejection above after (the first round) spraying operation is complete, ozone can be supplies through the spray applicator system to clean at least a portion of the agricultural sprayer in the second round of spraying. Claim 1 does not require the method steps are to be perform within one cycle of spraying. 
As for the question of the ozone supply 310 capable of cleaning, it is unclear how “clean” is needed to meet the Applicant’s claim definitions and requirements? Is removing loose dirt or dust by the ozone supply 310 in the system considered “cleaning?” why and why not? The law of anticipation does not require that the reference teach what the Applicant is claiming but only that the claims on appeal “read on” something disclosed in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory.  See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977).
With respect to claim 5, Applicant argues that the Examiner fails to elaborate the “injecting ozone into the sprayer plumbing at discrete locations along the length of the at least one spray boom.” The Examiner respectfully disagrees. As elaborated in claims 4 and 5, the ozone is injected (dispensed) into the sprayer plumbing at discrete locations (by nozzles 150) along the length of the at least one spray boom. The nozzle array (150) arranged along a length of at least one spray boom (Fig. 2 shows a pole with nozzles 150) and connected to the liquid tank by sprayer plumbing (pipes and hoses shown in Fig. 2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 7, 2022